TJOFLAT, Circuit Judge,
concurring and dissenting:
The majority opinion struggles valiantly to make sense out of a muddled record of proceedings in the district court. I agree with the majority that the challenge to the “capable of light work” requirement is moot and that the case must be remanded to the district court “so that an appropriate named plaintiff may intervene,” ante at page 650, to pursue the attack on the sixty-day disability standard. If a plaintiff with proper standing should appear, the district court will then have the task of reassessing its jurisdiction. The court may properly find that it has jurisdiction pen*656dent to its jurisdiction over the now moot challenge to the “capable of light work” standard only if the new plaintiff can show that his claims and the claims that have been mooted derive from a “common nucleus of operative fact.” Of course, it will also be open to the new named plaintiff to argue that equal protection and due process objections to the sixty-day disability standard are sufficiently substantial to give the court pendent jurisdiction to entertain the claim that the disability standard offends the supremacy clause.1
I cannot concur with the majority’s approval of the district court’s order requiring the defendants to bear the expense of preparing and mailing the explanatory notice to all class plaintiffs who have been denied AFDC benefits under the “capable of light work” standard. Ordinarily, a court has no power to grant relief, even equitable relief, once the claim for relief has become moot. The obvious reason is that an order granting relief may only follow a determination of liability; there can be no such determination where the claim is mooted.
Rule 23 of the Federal Rules of Civil Procedure gives a court extraordinary powers that may sometimes qualify the general rule, however. Rule 23(d)(2) provides that a court conducting a class action may make “appropriate orders . . . requiring for the protection of the members of the class or otherwise' for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all of the members of any step in the action . ..” Arguably, this rule empowered the district court to order the defendants to bear the expense of the explanatory notice concerning the elimination of the “capable of light work” standard. The court’s discretion under the rule is limited by the requirement that the order be “appropriate.” For meaningful appellate review of an exercise of discretion pursuant to the rule to be possible, the district court must explain why it has found such action “appropriate.” Moreover, the explanation must be based on findings of fact. Since the district court did not explain the basis of its order in the present case, the order should be reversed and remanded to give the court an opportunity to do so.

. The majority mentions the equal protection and due process challenges to the sixty day disability standard, ante at page 648 and 654, but apparently assumes that these claims were not “substantial.” It does not appear, however, that the district court ever ruled on the substantiality of the claims. The court should consider itself free to do so on remand.